EXHIBIT 99.1 Cleco Corporation 2030 Donahue Ferry Road PO Box 5000 Pineville, LA 71361-5000 Tel 318.484.7400 www.cleco.com NEWS RELEASE Investor Contacts: Media Contact: R. Russell Davis Fran Phoenix (318) 484-7501 (318) 484-7467 Rodney J. Hamilton (318) 484-7593 For Immediate Release Cleco Corp. Posts 2009 Second-Quarter Earnings of $27.0 Million Company Reaffirms 2009 Earnings Guidance PINEVILLE, La., Aug. 5, 2009 – Cleco Corp. (NYSE: CNL) reported today 2009 second-quarter net income applicable to common stock of $27.0 million, down $2.4 million from the $29.4 million recorded in the second quarter of 2008 and reaffirms its 2009 earnings guidance. On an earnings per share basis, Cleco recorded earnings of $0.45 per diluted share, down $0.04 per share from the $0.49 per share recorded in the second quarter of 2008.Results for the quarter were driven by $0.03 per share of higher losses at Midstream primarily from unplanned outage expenses at Acadia and $0.04 per share of lower results at Cleco Power.Partially offsetting these decreases was a $0.03 per share contribution from Corporate. For the six months ended June 30, 2009, net income applicable to common stock was $33.7 million, or $0.56 per diluted share, down $0.30 per share from the $0.86 per share for the same period in 2008.Results for the six month period were driven by $0.25 per share of lower results at Cleco Power primarily from increased interest charges, net losses relating to economic hedge transactions and operating and maintenance expenses, and $0.10 per share higher losses at Midstream primarily from outage expenses.Partially offsetting these decreases was a $0.05 per share contribution from Corporate. “We’re very close to accomplishing three of our top goals for the year,” said Mike Madison, president and chief executive officer of Cleco Corp.“Rodemacher Unit 3 is on schedule to begin commercial operation in the fourth quarter of 2009, we’ve reached a settlement agreement with all parties on our rate case, and we have executed definitive agreements for the transfer of half of Acadia to Cleco Power.” These projects are discussed in more detail in the company’s strategic update. more Cleco Corporation Page2 of 9 Consolidated Diluted Earnings Per Share Allocated to Subsidiaries Diluted EPS three months ended June 30 Subsidiary Cleco Power LLC $ $ Cleco Midstream Resources LLC ) ) Corporate and Other1 - Earnings applicable to common stock $ $ 1Includes dividends on preferred stock Results for Second-Quarter 2009: Major Reconciling Items for Second-Quarter EPS 2009 vs. 2008: 2008 Second-Quarter Diluted EPS Non-fuel revenue Energy hedging, net Interest expense Income tax adjustments Other expenses, net AFUDC (allowance for funds used during construction) Cleco Power results Cleco Midstream results Corporate results 2009 Second-Quarter Diluted EPS Cleco Power’s 2009 second-quarter earnings - down $0.04 per share in the quarter-to-quarter comparison · Non-fuel revenue increased $0.01 per share compared to the second quarter of 2008 primarily due to higher unbilled sales as a result of above normal temperatures in the latter part of the quarter, partially offset by lower billed sales to industrial customers.Lower sales to industrial customers were largely the result of decreased production at one of Cleco Power’s largest industrial customers and the start of a large industrial customer cogenerating its electricity requirements.Cooling degree days for the quarter were comparable to 2008 second-quarter levels and were 17 percent above normal, again reflecting the above normal temperatures in the latter part of the quarter. (Million kWh) For the three months ended June 30 Change Electric Sales Residential 791 804 (1.6)% Commercial 596 599 (0.5)% Industrial 469 729 (35.7)% Other retail 34 33 3.0 % Total retail 1,890 2,165 (12.7)% Sales for resale 144 103 39.8 % Unbilled 203 60.1 % Total retail and wholesale customer sales 2,359 2,471 (4.5)% more Cleco Corporation Page3 of 9 · Realized losses and lower mark-to-market gains on energy hedging positions tied to a fixed-price wholesale contract reduced earnings by $0.03 per share compared to the second quarter of 2008. · Interest expense increased $0.04 per share compared to the second quarter of 2008.Of that, $0.05 per share was primarily related to the issuances of senior notes, Gulf Opportunity Zone bonds and solid-waste disposal bonds.These increases were partially offset by $0.01 per share of lower interest expense relating to medium-term notes and lower interest rates and borrowings under Cleco Power’s credit facility. · Adjustments to record tax expense at the expected annual effective tax rate decreased earnings by $0.02 per share. · Other expenses were $0.01 per share higher compared to the same period last year primarily due to higher employee benefit costs, training expenses and administrative expenses, partially offset by lower other non-recoverable fuel expenses. · AFUDC, primarily associated with the Rodemacher Unit 3 project, contributed an additional $0.05 per share as compared to the second quarter of 2008.The equity portion of AFUDC associated with the Rodemacher Unit 3 project was up $0.04 per share, while the debt portion of AFUDC contributed $0.01 per share more than in the second quarter of 2008. Cleco Midstream Resources’ results for second quarter 2009 - down $0.03 per share in the quarter-to-quarter comparison Acadia was down $0.04 per share compared to the second quarter of 2008 primarily due to higher expenses from an unplanned outage at the facility during 2009.Also contributing to the loss at Acadia were higher interest charges primarily from additional estimated interest costs related to an IRS audit and higher legal fees.These decreases were partially offset by higher net revenue from Acadia’s short-term tolling agreement with Cleco Power.Evangeline was up $0.01 per share for the second quarter of 2009 compared to the second quarter of 2008 primarily due to lower gas expenses and lower interest charges. Other Corporate earnings increased $0.03 per share in the quarter-to-quarter comparison primarily due to increases in the cash surrender values of corporate life insurance policies. more Cleco Corporation Page4 of 9 Consolidated Diluted Earnings Per Share Allocated to Subsidiaries Diluted EPS six months ended June 30 Subsidiary Cleco Power LLC $ $ Cleco Midstream Resources LLC ) ) Corporate and Other1 ) Earnings applicable to common stock $ $ 1Includes dividends on preferred stock Results for six months ended June 30, 2009: Major Reconciling Items for six months ended June 30, EPS 2009 vs. 2008: $0.86 Six Months ended June 30, 2008 Non-fuel revenue Energy hedging, net Interest expense Income tax adjustments Other expenses, net 0.13 AFUDC (allowance for funds used during construction) Cleco Power results Cleco Midstream results 0.05 Corporate results $0.56 Six Months ended June 30, 2009 Diluted EPS Cleco Power’s six months ended June 30, 2009 earnings - down $0.25 per share year over year · Retail and wholesale sales decreased $0.04 per share compared to last year’s results primarily from milder winter weather and lower industial electric sales.Lower sales to industrial customers were largely the result of decreased production at one of Cleco Power’s largest industrial customers and the start of a large industrial customer cogenerating its electricity requirements.Heating degree days for the first half of 2009 were 9 percent below 2008 levels while cooling degree days were 2 percent above 2008 levels. (Million kWh) For the six months ended June 30 Change Electric Sales Residential (2.3)% Commercial (1.2)% Industrial (25.4)% Other retail 66 65 1.5 % Total retail (9.6)% Sales for resale 34.7 % Unbilled 30.6 % Total retail and wholesale customer sales (6.6)% more Cleco Corporation Page5 of 9 · Mark-to-market and realized losses on energy hedging positions tied to a fixed-price wholesale contract increased $0.07 per share year over year. · Interest expense increased $0.14 per share compared to the first half of 2008primarily due to the issuances of senior notes, senior secured storm recovery bonds, Gulf Opportunity Zone bonds and solid-waste disposal bonds. · Adjustments to record tax expense at the expected annual effective tax rate decreased earnings by $0.09 per share. · Other expenses were $0.04 per share higher compared to the same period last year primarily due to higher general liability expense, higher employee benefit costs, training expenses and administrative expenses. · AFUDC, primarily associated with the Rodemacher Unit 3 project, contributed an additional $0.13 per share as compared to the first half of 2008.The equity portion of AFUDC associated with the Rodemacher Unit 3 project was up $0.10 per share, while the debt portion of AFUDC contributed $0.03 per share more than in the first half of 2008. Cleco Midstream Resources’ six months ended June 30, 2009 results - down $0.10 per share year over year Evangeline was down $0.05 per share for the first half of 2009 compared to the first half of 2008 primarily due to higher maintenance expenses largely related to a planned steam turbine major inspection outage during 2009.Acadia was down $0.04 per share for the first half of 2009 compared to the first half of 2008 primarily due to higher expenses from an unplanned outage at the facility during 2009.These decreases were partially offset by higher net revenue from Acadia’s short-term tolling agreement with Cleco Power.Additional estimated interest costs related to an IRS audit reduced Midstream’s results by $0.01 per share. Other Corporate earnings increased $0.05 per share in the year-to-year comparison primarily due to increases in the cash surrender values of corporate life insurance policies, lower interest charges resulting from the repayment of $100 million of senior notes in May 2008 and lower other net expenses. Earnings Guidance “We are reaffirming our 2009 earnings target in the range of $1.62 to $1.72 per share,” Madison said.“Those targets assume normal weather for the remainder of the year and the continuation of our current rate plan through the in-service date of Rodemacher Unit 3.Additionally, the Cleco Power earnings target range accommodates in-service dates for Rodemacher Unit 3 from Sept. 30, 2009, through the end of 2009.Midstream’s earnings estimate assumes continued performance by Evangeline’s tolling counterparty and is based on assumptions about Acadia’s plant operations and meeting the obligations under third-party forward sales agreements.” Strategic update: Cleco Power “Construction of Rodemacher Unit 3 is more than 90 percent complete, and as reported last quarter, the prerequisites for actual startup are ongoing,” Madison said. “On July 27, 2009, we notified the Administrative Law Judge that Cleco Power, along with the Louisiana Public Service Commission staff, and the intervenors in the case had made significant progress toward a full resolution of all issues in the case,” Madison said.“We are pleased that our proposed rate plan has a target return on equity of 10.7 percent with sharing occurring after 11.3 percent.This settlement brings us one step closer to delivering on our growth strategy and will now be presented to the commission for approval.We more Cleco Corporation Page6 of 9 hope to implement our new rate plan when Rodemacher Unit 3 begins commercial operation in the fourth quarter of 2009.” “Cleco Power’s acquisition of 50 percent of the Acadia plant is progressing.We’ve finished our due diligence and signed the agreements to transfer the asset,” Madison said.“The next step is to file for regulatory approvals.The acquisition is expected to be complete during the first quarter of 2010.Beginning January 2010, the agreements provide that Acadia will continue to operate the plant and serve Cleco Power under a tolling agreement covering 50 percent of the plant until the transaction is closed.” Midstream “In addition to working on the Acadia–Cleco Power transaction, our Midstream subsidiary continues to work on selling the remaining capacity at Acadia either through a power purchase agreement, tolling agreement or asset sale in order to attain the maximum value from the asset,” Madison said. Cleco management will discuss the company’s second-quarter 2009 results during a conference call scheduled for 11 a.m. Eastern time (10 a.m. Central time) Thursday, Aug. 6, 2009.The call will be webcast live on the Internet.A replay will be available for 12 months.Investors may access the webcast through the company’s Web site at www.cleco.com by selecting “For Investors” and then “Cleco Corporation Second-Quarter 2009 Earnings Conference Call.” Cleco Corp. is a regional energy company headquartered in Pineville, La.It operates a regulated electric utility company that serves 276,000 customers across Louisiana.Cleco also operates a wholesale energy business with approximately 1,350 megawatts of nameplate generating capacity.For more information about Cleco, visit www.cleco.com. Financial tables follow: more Cleco Corporation Page7 of 9 CLECO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Thousands, except share and per share amounts) (UNAUDITED) For the three months ended June 30 Operating revenue Electric operations $ $ Other operations Affiliate revenue Operating revenue Operating expenses Fuel used for electric generation Power purchased for utility customers Other operations Maintenance Depreciation Taxes other than income taxes Total operating expenses Operating income Interest income Allowance for other funds used during construction Equity loss from investees ) ) Other income 91 Other expense ) ) Interest charges Interest charges, including amortization of debt expenses, premium and discount, net of capitalized interest Allowance for borrowed funds used during construction ) ) Total interest charges Income before income taxes Federal and state income tax expense Net income Preferred dividends requirements, net of tax 12 12 Net income applicable to common stock $ $ Average shares of common stock outstanding Basic Diluted Basic earnings per share From continuing operations $ $ Net income applicable to common stock $ $ Diluted earnings per share From continuing operations $ $ Net income applicable to common stock $ $ Cash dividends paid per share of common stock $ $ more Cleco Corporation Page8 of 9 CLECO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Thousands, except share and per share amounts) (UNAUDITED) For the six months ended June 30 Operating revenue Electric operations $ $ Other operations Affiliate revenue Operating revenue Operating expenses Fuel used for electric generation Power purchased for utility customers Other operations Maintenance Depreciation Taxes other than income taxes Gain on sales of assets - ) Total operating expenses Operating income Interest income Allowance for other funds used during construction Equity loss from investees ) ) Other income Other expense ) ) Interest charges Interest charges, including amortization of debt expenses, premium and discount, net of capitalized interest Allowance for borrowed funds used during construction ) ) Total interest charges Income before income taxes Federal and state income tax expense Net income Preferred dividends requirements, net of tax 23 23 Net income applicable to common stock $ $ Average shares of common stock outstanding Basic Diluted Basic earnings per share From continuing operations $ $ Net income applicable to common stock $ $ Diluted earnings per share From continuing operations $ $ Net income applicable to common stock $ $ Cash dividends paid per share of common stock $ $ more Cleco Corporation Page 9 of 9 CLECO CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Thousands) (UNAUDITED) At June 30, 2009 At Dec. 31, 2008 Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Other current assets Total Current Assets Property, plant and equipment, net Equity investment in investees Prepayments, deferred charges and other Total Assets $ $ Liabilities Current Liabilities Long-term debt due within one year $ $ Accounts payable Other current liabilities Total Current Liabilities Deferred credits and other liabilities Long-term debt, net Total Liabilities Shareholders’ Equity Preferred stock Common shareholders’ equity Accumulated other comprehensive loss ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ ##### Please note:In addition to historical financial information, this news release contains forward-looking statements about future results and circumstances, including, without limitation, statements regarding the Rodemacher Unit 3 project, Cleco Power’s pending rate case and Cleco Power’s 2007 long-term request for proposal (RFP).There are many risks and uncertainties with respect to such forward-looking statements, including the weather and other natural phenomena, state and federal legislative and regulatory initiatives, the timing and extent of changes in commodity prices and interest rates, the operating performance of Cleco Power’s and Cleco Midstream’s facilities, the financial condition of the company’s tolling agreement counterparty, the performance of the tolling agreement by such counterparty, construction and operational startup of Rodemacher Unit 3, the continuation of the existing rate plan, the outcome of Cleco Power’s pending rate case, the results of Cleco Power’s 2007 long-term RFP, the implementation of the Acadiana Load Pocket project, the impact of the global financial crisis, and other risks and uncertainties more fully described in the company’s latest Annual Report on Form 10-K and Quarterly Reports on Form 10-Q.Actual results may differ materially from those indicated in such forward-looking statements.
